Exhibit 10(g)

 

[g207421kk01i001.jpg]

 

NINTH AMENDED AND RESTATED

 

TENET 2001 DEFERRED COMPENSATION PLAN

 

 

As Amended and Restated Effective as of May 9, 2012

 

--------------------------------------------------------------------------------


 

NINTH AMENDED AND RESTATED

 

TENET 2001 DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I PREAMBLE AND PURPOSE

1

1.1

Preamble

1

1.2

Purpose

2

 

 

 

ARTICLE II DEFINITIONS AND CONSTRUCTION

3

2.1

Definitions

3

2.2

Construction

8

 

 

 

ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS

10

3.1

Eligibility and Participation

10

3.2

Forfeitability of Benefits

11

 

 

 

ARTICLE IV DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT CREDITING
RATES

12

4.1

Deferral

12

4.2

Company Contributions

14

4.3

Accounting for Deferred Compensation

14

4.4

Investment Crediting Rates

16

 

 

 

ARTICLE V DISTRIBUTION OF BENEFITS

19

5.1

General Rules

19

5.2

Distributions Resulting from Termination

19

5.3

Scheduled In-Service Withdrawals

20

5.4

Non-Scheduled Withdrawals

20

5.5

Financial Necessity Distributions

21

5.6

Elective Distributions

22

5.7

Death of a Participant

22

5.8

Disability of a Participant

22

5.9

Change of Control

23

5.10

Withholding

23

5.11

Suspension of Benefits

23

 

 

 

ARTICLE VI PAYMENT LIMITATIONS

24

6.1

Spousal Claims

24

6.2

Legal Disability

24

6.3

Assignment

25

 

 

 

ARTICLE VII FUNDING

26

7.1

(a) Funding

26

 

(b) Rabbi Trust

26

7.2

Creditor Status

26

 

 

 

ARTICLE VIII ADMINISTRATION

27

 

i

--------------------------------------------------------------------------------


 

8.1

The PAC

27

8.2

Powers of PAC

27

8.3

Appointment of Plan Administrator

27

8.4

Duties of Plan Administrator

27

8.5

Indemnification of PAC and Plan Administrator

29

8.6

Claims for Benefits

29

8.7

Arbitration

30

8.8

Receipt and Release of Necessary Information

31

8.9

Overpayment and Underpayment of Benefits

31

8.10

Change of Control

31

 

 

 

ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY

33

9.1

Other Plans

33

 

 

 

ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN

34

10.1

Continuation

34

10.2

Amendment of Plan

34

10.3

Termination of Plan

34

10.4

Termination of Affiliate’s Participation

34

 

 

 

ARTICLE XI MISCELLANEOUS

36

11.1

No Reduction of Employer Rights

36

11.2

Provisions Binding

36

 

 

 

EXHIBIT A LIMITS ON ELIGIBILITY AND PARTICIPATION

A-1

 

ii

--------------------------------------------------------------------------------


 

TENET 2001 DEFERRED COMPENSATION PLAN

 

ARTICLE I
PREAMBLE AND PURPOSE

 

1.1                               Preamble.  Tenet Healthcare Corporation (the
“Company”), through an action of the Compensation Committee of the Board of
Directors (the “Committee”), adopted the predecessor to the Tenet 2001 Deferred
Compensation Plan (the “Plan”) on October 10, 2000 to permit the Company and its
participating Affiliates, as defined herein (collectively, the “Employer”), to
attract and retain a select group of management or highly compensated employees
and Directors, as defined herein.

 

Effective as of January 31, 2001, the Company transferred to this Plan amounts
held for the benefit of certain participants in the Tenet Executive Deferred
Compensation and Supplemental Savings Plan (the “Supplemental Plan”), other than
those balances held for the benefit of physician-employees who participated in
the Supplemental Plan and participants who are in pay-out status as of
December 31, 2000, under the Supplemental Plan.  Effective as of December 31,
2002, the Committee authorized the merger of the Supplemental Plan into this
Plan.

 

The Plan was subsequently amended and restated by the Committee on July 22,
2003, September 10, 2003, October 8, 2002, December 4, 2001, July 24, 2001, 
May 22, 2001 and subsequently amended by the Committee effective April 1, 2004.

 

The Plan was amended and restated effective January 1, 2005 to comply with the
provisions of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) with respect to compensation and bonus deferrals and employer
contributions made on and after January 1, 2005.  Compensation and bonus
deferrals and employer contributions made to the Plan prior to January 1, 2005
were fully vested as of December 31, 2004 and are exempt from the requirements
of section 409A of the Code.

 

Effective as of January 1, 2006, the Company adopted the Tenet 2006 Deferred
Compensation Plan (the “2006 DCP”) to replace this Plan.  Consequently, no
additional deferrals or contributions were made to the Plan after December 31,
2005.  Deferrals and contributions made to the Plan during the 2005 Plan Year
(i.e., January 1, 2005 to December 31, 2005) were transferred to the 2006 DCP
and will be administered pursuant to the terms of the 2006 DCP.

 

The Company amended and restated the Plan effective December 31, 2008 to
(a) reflect that compensation and bonus deferrals and employer contributions
made on or after January 1, 2005 have been transferred to the 2006 DCP and will
be administered pursuant to the terms of the 2006 DCP, (ii) modify pursuant to
existing Plan terms in effect as of October 3, 2004 the fixed return investment
option to provide that interest will be credited based on one hundred and twenty
percent (120%) of the long-term applicable federal rate as opposed to the
current provision which credits interest based on the prime rate of interest
less one percent (1%), and (c) reflect that compensation and bonus deferrals and
RSU deferrals under the 2006 DCP will be suspended in the event that a
Participant takes an unforeseeable emergency withdrawal from this Plan. This
amended and restated Plan was known as the Eighth Amended and Restated Tenet
2001 Deferred Compensation Plan.

 

1

--------------------------------------------------------------------------------


 

By this instrument, the Company amends and restates the Plan, effective May 9,
2012, to add certain Change of Control provisions and certain termination event
definitions.  This amended and restated Plan will be known as the Ninth Amended
and Restated Tenet 2001 Deferred Compensation Plan.

 

The Employer may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under this Plan.

 

1.2                               Purpose.  Through this Plan, the Employer
intends to permit the deferral of compensation and to provide additional
benefits to Directors and a select group of management or highly compensated
employees of the Employer.  Accordingly, it is intended that this Plan will not
constitute a “qualified plan” subject to the limitations of section 401(a) of
the Code, nor will it constitute a “funded plan,” for purposes of such
requirements.  It also is intended that this Plan will be exempt from the
participation and vesting requirements of Part 2 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (the “Act”), the funding
requirements of Part 3 of Title I of the Act, and the fiduciary requirements of
Part 4 of Title I of the Act by reason of the exclusions afforded plans that are
unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

 

End of Article I

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
DEFINITIONS AND CONSTRUCTION

 

2.1                               Definitions.  When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase will generally be a term defined in this
Section 2.1.  The following words and phrases with the initial letter
capitalized will have the meaning set forth in this Section 2.1, unless a
different meaning is required by the context in which the word or phrase is
used.

 

(a)                                 “Account” means one or more of the
bookkeeping accounts maintained by the Company or its agent on behalf of a
Participant to reflect amounts deferred or contributed to the Plan prior to
January 1, 2005, and the earnings and losses thereon, as described in more
detail in Section 4.4.  A Participant’s Account may be divided into one or more
“Cash Accounts” or “Stock Unit Accounts” as defined in Section 4.4.  Amounts
deferred or contributed to the Plan during the 2005 Plan Year are reflected in
the bookkeeping accounts maintained by the Company or its agent under the 2006
DCP.

 

(b)                                 “Act” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

(c)                                  “Affiliate” means a corporation that is a
member of a controlled group of corporations (as defined in section 414(b) of
the Code) that includes the Company, any trade or business (whether or not
incorporated) that is in common control (as defined in section 414(c) of the
Code) with the Company, or any entity that is a member of the same affiliated
service group (as defined in section 414(m) of the Code) as the Company.

 

(d)                                 “Alternate Payee”  means “any spouse, former
spouse, child, or other dependent of a Participant who is recognized by a DRO as
having a right to receive all, or a portion of, the benefits payable under the
Plan with respect to such Participant.

 

(e)                                  “Annual Incentive Plan Award” means the
amount payable to an Employee each year, if any, under the Company’s Annual
Incentive Plan, as the same may be amended, restated, modified, renewed or
replaced from time to time.

 

(f)                                   “Basic Deferral” means the Compensation
deferral made by a Participant to the Plan prior to January 1, 2005 as described
in Section 4.1(a).

 

(g)                                  “Beneficiary” means the person designated
by the Participant to receive a distribution of his benefits under the Plan upon
the death of the Participant.  If the Participant is married, his spouse will be
his Beneficiary, unless his spouse consents in writing to the designation of an
alternate Beneficiary.  In the event that a Participant fails to designate a
Beneficiary, or if the Participant’s Beneficiary does not survive the
Participant, the Participant’s Beneficiary will be his surviving spouse, if any,
or if the Participant does not have a surviving spouse, his estate.  The term
“Beneficiary” also will mean a Participant’s spouse or former spouse who is
entitled to all or a portion of a Participant’s benefit pursuant to Section 6.1.

 

(h)                                 “Board” means the Board of Directors of the
Company.

 

3

--------------------------------------------------------------------------------


 

(i)                                     “Bonus” means (i) a bonus paid to a
Participant in the form of an Annual Incentive Plan Award, (ii) an annual bonus
payment to a Participant pursuant to an employment or similar agreement or
(iii) any other bonus payment designated by the PAC as an eligible bonus under
the Plan.

 

(j)                                    “Bonus Deferral” means the Bonus deferral
made by a Participant prior to January 1, 2005 as described in Section 4.1(b). A
Participant was also permitted prior to January 1, 2005 to defer a portion of
his Bonus as a Supplemental Deferral as described in Section 4.1(c).

 

(k)                                                                                
(i)                                     “Cause”, on or within two (2) years
after a Change of Control, shall have the same meaning as set forth in
Section 2.1(f)(2) of the ESP.

 

(ii)           Cause, for any Participant who is a Covered Executive under the
ESP, with respect to any event not occurring on or within two (2) years after a
Change of Control, shall have the same meaning as set forth in
Section 2.1(f)(1) of the ESP.

 

(iii)          Cause, for any Participant who is not a Covered Executive under
the ESP, with respect to any event not occurring on or within two (2) years
after a Change of Control, shall have the same meaning as set forth in
Section 2.5(b)(ii) of the Stock Incentive Plan.

 

(l)                                     “Change of Control” shall have the
meaning set forth in the ESP.

 

(m)                             “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

(n)                                 “Company” means Tenet Healthcare
Corporation.

 

(o)                                 “Compensation” means base salaries,
commissions, and certain other amounts of cash compensation payable to the
Participant during the Plan Year.  Compensation will exclude cash bonuses,
foreign service pay, hardship withdrawal allowances and any other pay intended
to reimburse the Employee for the higher cost of living outside the United
States, Annual Incentive Plan Awards, automobile allowances, ExecuPlan payments,
housing allowances, relocation payments, deemed income, income payable under
stock incentive plans, Christmas gifts, insurance premiums, and other imputed
income, pensions, retirement benefits, and contributions to and payments from
the 401(k) Plan and this Plan or any other nonqualified retirement plan
maintained by the Employer.  The term “Compensation” for Directors will mean any
cash compensation from retainers, meeting fees and committee fees paid during
the Plan Year.

 

(p)                                 “Compensation Committee” means the
Compensation Committee of the Board, which has the authority to amend and
terminate the Plan as provided in Article X.  The Compensation Committee also
will be responsible for determining the amount of the Discretionary
Contribution, if any, to be made by the Employer prior to January 1, 2005.

 

(q)                                 “Compensation and Bonus Deferrals” means the
Basic Deferrals, Bonus Deferrals, Supplemental Deferrals and/or Discretionary
Deferrals made prior to January 1, 2005 as described in Section 4.1 of the Plan.

 

(r)                                    “Covered Person” means a covered employee
within the meaning of section 162(m)(3) of the Code or an Employee designated as
a Covered Person by the Compensation Committee.

 

4

--------------------------------------------------------------------------------


 

(s)                                   “Director” means a member of the Board who
is not an Employee.

 

(t)                                    “Disability” means the total and
permanent incapacity of a Participant, due to physical impairment or mental
incompetence, to perform the usual duties of his employment with the Employer. 
Disability will be determined by the Plan Administrator on the basis of
(i) evidence that the Participant has become entitled to receive benefits from
an Employer sponsored long-term disability plan, or in the case of a Director, a
long-term disability plan that covers such Director, or (ii) evidence that the
Participant has become entitled to receive primary benefits as a disabled
employee under the Social Security Act in effect on such date of Disability.

 

(u)                                 “Discretionary Contribution” means the
contribution made by the Employer on behalf of a Participant, if any, prior to
January 1, 2005, as described in Section 4.2(b).

 

(v)                                 “Discretionary Deferral” means the
Compensation deferral described in Section 4.1(d) made by a Participant prior to
January 1, 2005.

 

(w)                               “DRO” means a domestic relations order that is
a judgment, decree, or order (including one that approves a property settlement
agreement) that relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child or other dependent of
a Participant and is rendered under a state (within the meaning of section
7701(a)(10) of the Code) domestic relations law (including a community property
law) and that:

 

(i)                                     Creates or recognizes the existence of
an Alternate Payee’s right to, or assigns to an Alternate Payee the right to
receive all or a portion of the benefits payable with respect to a Participant
under the Plan;

 

(ii)                                  Does not require the Plan to provide any
type or form of benefit, or any option, not otherwise provided under the Plan;

 

Does not require the Plan to provide increased benefits (determined on the basis
of actuarial value);

 

Does not require the payment of benefits to an Alternate Payee that are required
to be paid to another Alternate Payee under another order previously determined
to be a DRO; and

 

(v)                                 Clearly specifies: the name and last known
mailing address of the Participant and of each Alternate Payee covered by the
DRO; the amount or percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee, or the manner in which such amount or
percentage is to be determined; the number of payments or payment periods to
which such order applies; and that it is applicable with respect to this Plan.

 

(x)                                 “Effective Date” means May 9, 2012 except as
provided otherwise herein.

 

*(y)                          `”Election Form” means the written forms provided
by the PAC or the Plan Administrator pursuant to which the Participant consents
to participation in the Plan and made elections with respect to deferrals prior
to January 1, 2005, and requests investment crediting rates and distributions. 
Such Participant consent and elections may be done either in writing or on-line
through an electronic signature.

 

5

--------------------------------------------------------------------------------


 

(z)                                  “Eligible Person” means (i) each Employee
who is eligible for a Bonus as defined in Section 2.1(i) for the applicable Plan
Year, (ii) each Director, and (iii) all aviation personnel who are Employees and
are designated as captains.  In addition, the term “Eligible Person” will
include any Employee designated as an Eligible Person by the PAC.  As provided
in Section 3.1, the PAC may at any time, in its sole and absolute discretion,
limit the classification of Employees who are eligible to participate in the
Plan for a Plan Year and/or may modify or terminate an Eligible Person’s
participation in the Plan without the need for an amendment to the Plan.

 

(aa)                          “Emergency” means a Foreseeable Emergency or
Unforeseeable Emergency that makes a Participant eligible for a Financial
Necessity Distribution with respect to his Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals and/or Discretionary Deferrals credited to his Account
under Section 5.5.

 

(bb)                          “Employee” means each select member of management
or highly compensated employee receiving remuneration, or who is entitled to
remuneration, for services rendered to the Employer, in the legal relationship
of employer and employee.`

 

(cc)                            “Employer” means the Company and each Affiliate
which has adopted the Plan as a participating employer.  An Affiliate may
evidence its adoption of the Plan either by a formal action of its governing
body or by commencing deferrals and taking other administrative actions with
respect to this Plan on behalf of its employees.  An entity will cease to be a
participating employer as of the date such entity ceases to be an Affiliate.

 

(dd)                          “ESP” means the Tenet Executive Severance Plan, as
amended from time to time.

 

(ee)                            “Fair Market Value” means the closing price of a
share of Stock on the New York Stock Exchange on the date as of which fair
market value is to be determined.

 

(ff)                              “Foreseeable Emergency” means, with respect to
a Participant’s Basic Deferrals, Bonus Deferrals and/or Discretionary Deferrals
credited to his Account, a severe financial hardship to the Participant
resulting from an event that, although foreseeable, is outside the Participant’s
control, as determined by the Plan Administrator in its sole and absolute
discretion.  Such potentially foreseeable but uncontrollable events include the
following:

 

(i)                                     expenses for medical care described in
section 213(d) of the Code incurred by the Participant, the Participant’s
spouse, or any dependents of the Participant (as defined in section 152 of the
Code) or necessary for those persons to obtain medical care described in section
213(d) of the Code; and

 

(ii)                                  such other events deemed by the Plan
Administrator, in its sole and absolute discretion, to constitute a Foreseeable
Emergency.

 

(gg)                            “401k) Plan” means the Tenet Healthcare
Corporation 401(k) Retirement Savings Plan, as such plan may be amended,
restated, modified, renewed or replaced from time to time.

 

(hh)                          “Matching Contribution” means the contribution
made by the Employer prior to January 1, 2005 pursuant to Section 4.2(a) on
behalf of a Participant who made

 

6

--------------------------------------------------------------------------------


 

Supplemental Deferrals to the Plan prior to January 1, 2005 as described in
Section 4.1(c).

 

(ii)                                  “Non-Scheduled Withdrawal” means an
election by a Participant in accordance with Section 5.4 to receive a withdrawal
of amounts from his Account prior to the time at which such Participant
otherwise would be entitled to such amounts.

 

(jj)                                “Open Enrollment Period” means the period
prior to the beginning of the Plan Year during which an Eligible Person could
make his elections concerning Compensation Deferrals pursuant to Article IV.

 

(kk)                          “PAC” means the Pension Administration Committee
of the Company established by the Compensation Committee of the Board, and whose
members have been appointed by such Compensation Committee.  The PAC will have
the responsibility to administer the Plan and make final determinations
regarding claims for benefits, as described in Article VIII. In addition, the
PAC has limited amendment authority over the Plan as provided in Section 10.2.

 

(ll)                                  “Participant” means each Eligible Person
who has been designated for participation in this Plan prior to January 1, 2005
and each Employee or former Employee (or Director or former Director) whose
participation in this Plan has not terminated.

 

(mml                   “Plan” means the Ninth Amended and Restated Tenet 2001
Deferred Compensation Plan as set forth herein and as the same may be amended
from time to time.

 

(nn)                          “Plan Administrator” means the individual or
entity appointed by the PAC to handle the day-to-day administration of the Plan,
including but not limited to determining a Participant’s eligibility for
benefits and the amount of such benefits and complying with all applicable
reporting and disclosure obligations imposed on the Plan.  If the PAC does not
appoint an individual or entity as Plan Administrator, the PAC will serve as the
Plan Administrator.

 

(oo)                          `”Plan Year” means the fiscal year of this Plan,
which will commence on January 1 each year and end on December 31 of such year.

 

(pp)                          “Scheduled In-Service Withdrawal” means a
distribution elected by the Participant pursuant to Section 4.1 or Section 4.2
for an in-service withdrawal of amounts of Basic Deferrals and/or Bonus
Deferrals made in a given Plan Year before January 1, 2005, and earnings or
losses attributable thereto, as set forth on the Election Form for such Plan
Year.

 

(qq)                          “Scheduled Withdrawal Date” means the distribution
date elected by the Participant for a Scheduled In-Service Withdrawal.

 

(rr)                                “Severance Plan” means the Tenet Executive
Severance Protection Plan or the Tenet Executive Severance Plan.

 

(ss)                              “Special Enrollment Period” means the thirty
(30) day period prior to January 1, 2005 after an Employee is employed by the
Employer (or a Director is elected to the Board) and advised of his eligibility
to participate in the Plan during which the Eligible Person may make his
elections to defer Compensation and Bonus earned after such election pursuant to
Article IV.

 

(tt)                                “Stock” means the common stock, par value
$0.05 per share, of the Company.

 

7

--------------------------------------------------------------------------------


 

(uu)                          “Stock Incentive Plan” means the Tenet Healthcare
2008 Stock Incentive Plan, as amended from time to time.

 

(vv)                          “Stock Unit” means a non-voting, non-transferable
unit of measurement that is deemed for bookkeeping and distribution purposes
only to represent one (1) outstanding share of Stock.

 

(ww)                      “Supplemental Deferral” means the Compensation and/or
Bonus Deferral described in Section 4.1(c).

 

(xx)                          “Supplemental Plan” will have the meaning set
forth in Section 1.1 of this Plan.

 

(yy)                          “Termination of Employment” means (i) with respect
to an Employee, the date that such Employee ceases performing services for the
Employer and its Affiliates in the capacity of an employee and (ii) with respect
to a Director, the date that such Director ceases to provide services to the
Company as a member of the Board.  An Employee who transfers employment from an
Employer to an Affiliate, regardless of whether such Affiliate has adopted the
Plan as a participating employer, will not incur a Termination of Employment.  A
Participant who experiences a “qualifying termination” under the Severance Plan
will incur a Termination of Employment under the Plan and such an Employee will
be ineligible to make Compensation and Bonus Deferrals under the Plan during his
severance period under the Severance Plan (i.e., will be ineligible for future
participation in the Plan as an active Employee).

 

(zz)                            “Trust” means the rabbi trust established with
respect to the Plan the assets of which are to be used for the payment of
benefits under the Plan.

 

(aaa)                   `”Trustee” means the individual or entity appointed to
serve as trustee of any trust established as a possible source of funds for the
payment of benefits under this Plan as provided in Section 8.1.  After the
occurrence of a Change of Control, the Trustee must be independent of any
successor to the Company or any affiliate of such successor.

 

(bbb)                   “2006 DCP” means the Tenet 2006 Deferred Compensation
Plan which is effective January 1, 2006.  Compensation and Bonus Deferrals and
employer contributions made to this Plan during the 2005 Plan Year were
transferred to the 2006 DCP and will be administered pursuant to the terms of
the 2006 DCP.  Accordingly, the terms and conditions applicable to such
deferrals and contributions are set forth in the 2006 DCP and not this Plan.

 

(ccc)                      “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from (A) a sudden and unexpected illness
or accident of the Participant or one of the Participant’s dependents (as
defined under section 152(a) of the Code), (B) loss of the Participant’s
property due to casualty, or (C) such other similar extraordinary and
unforeseeable circumstances arising as a result of an unforeseeable event or
events beyond the control of the Participant, as determined by the Plan
Administrator in its sole and absolute discretion.

 

2.2                               Construction.  If any provision of this Plan
is determined to be for any reason invalid or unenforceable, the remaining
provisions of this Plan will continue in full force and effect.  All of the
provisions of this Plan will be construed and enforced in accordance with the
laws of the State of Texas and will be administered according to the laws of
such state, except as otherwise required by the Act, the Code or other
applicable federal law. The term “delivered to the PAC or Plan Administrator,”
as used in this Plan, will include

 

8

--------------------------------------------------------------------------------


 

delivery to a person or persons designated by the PAC or Plan Administrator, as
applicable, for the disbursement and the receipt of administrative forms. 
Delivery will be deemed to have occurred only when the form or other
communication is actually received.  Headings and subheadings are for the
purpose of reference only and are not to be considered in the construction of
this Plan.  The pronouns “he,” “him” and “his” used in the Plan will also refer
to similar pronouns of the female gender unless otherwise qualified by the
context.

 

End of Article II

 

9

--------------------------------------------------------------------------------


 

ARTICLE III
PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

3.1                               Eligibility and Participation.

 

(a)                                 Determination of Eligibility.  It is
intended that eligibility to participate in the Plan will be limited to Eligible
Persons, as determined by the PAC, in its sole and absolute discretion.  During
the Open Enrollment Period, each Eligible Person will be contacted and informed
that he may elect to defer portions of his Compensation and/or Bonus and will be
provided with an Election Form, investment crediting rate preference designation
and such other forms as the PAC or the Plan Administrator will determine.  An
Eligible Person will become a Participant by completing all required forms and
making a deferral election during an Open Enrollment Period pursuant to Section
4.1.  Eligibility to become a Participant for any Plan Year will not entitle an
Eligible Person to continue as an active Participant for any subsequent Plan
Year.  Effective as of January 1, 2006 no new Eligible Persons could become
Participants in this Plan.  As noted elsewhere, amounts deferred or contributed
to this Plan during the 2005 Plan Year were transferred to the 2006 DCP and will
be administered pursuant to the terms of that plan.  Accordingly, the terms of
this Plan reflect the Plan’s provisions and operation with respect to amounts
deferred or contributed before January 1, 2005.

 

(b)                                 Limits on Eligibility.  The PAC may at any
time, in its sole and absolute discretion, limit the classification of Employees
eligible to participate in the Plan and/or may limit or terminate an Eligible
Person’s participation in the Plan.  Any action taken by the PAC that limits the
classification of Employees eligible to participate in the Plan or that modifies
or terminates an Eligible Person’s participation in the Plan will be set forth
in Exhibit A attached hereto.  Exhibit A may be modified from time to time
without a formal amendment to the Plan, in which case a revised Exhibit A will
be attached hereto.

 

(c)                                  Eligibility on Initial Employment.  If an
Eligible Person is employed or elected to the Board during a Plan Year prior to
January 1, 2005 and designated by the PAC to be a Participant for such year,
such Eligible Person may elect to participate during the Special Enrollment
Period for the remainder of such Plan Year, by completing all required forms and
making a deferral election pursuant to Section 4.1.  Designation as a
Participant for the Plan Year in which he is employed or elected to the Board
will not entitle the Eligible Person to continue as an active Participant for
any subsequent Plan Year.

 

(d)                                 Loss of Eligibility Status.  A Participant
under this Plan who separates from employment with the Employer, or who ceases
to be a Director, will continue as an inactive Participant under this Plan until
the Participant has received payment of all amounts payable to him under this
Plan.  In the event that an Eligible Person ceases active participation in the
Plan because the Eligible Person is no longer described as a Participant
pursuant to this Section 3.1, or because he ceases making deferrals of
Compensation and/or Bonuses, the Eligible Person will continue as an inactive
Participant under this Plan until he has received payment of all amounts payable
to him under this Plan.

 

10

--------------------------------------------------------------------------------


 

3.2                               Forfeitability of Benefits.  Except as
provided in Section 5.4 and Section 6.1, a Participant will at all times have a
nonforfeitable right to amounts credited to his Account pursuant to Section 4.3,
subject to the distribution provisions of Article V.  As provided in Section
7.2, however, each Participant will be only a general creditor of the Company
and/or his Employer with respect to the payment of any benefit under this Plan.

 

End of Article III

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV

DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING
AND INVESTMENT CREDITING RATES

 

4.1                               Deferral.  An Eligible Person may become a
Participant in the Plan for the applicable Plan Year by electing during the Open
Enrollment Period to defer his Compensation and/or Bonus pursuant to the terms
of this Section 4.1 on an Election Form.  Such Election Form will be submitted
to the Plan Administrator by the date specified by the Plan Administrator and
will be effective with respect to deferral elections with the first paycheck
dated on or after the next following January 1.  In the case of an Eligible
Person who is employed or elected to the Board during the Plan Year, the
Election Form will be entered into within the Special Enrollment Period and
submitted to the Plan Administrator by the date specified by the Plan
Administrator and the specified deferral elections will only be effective with
respect to Compensation and/or Bonuses earned after the date such Election Form
is received by the Plan Administrator.

 

A Participant’s Election Form will only be effective with respect to a single
Plan Year and will be irrevocable for the duration of such Plan Year.  Effective
January 1, 2006, no additional Compensation or Bonus Deferrals or Employer
contributions may be made under the Plan.  Compensation or Bonus Deferrals or
Employer contributions made during the 2005 Plan Year were transferred to the
2006 DCP and will be administered pursuant to that plan’s terms.

 

Prior to January 1, 2005, a Participant could specify on each Election Form, the
method in which Compensation and/or Bonuses deferred under the Plan would be
paid (i.e., in either a lump sum or, in certain instances as described herein,
in equal monthly installments over a period of not less than one year nor more
than 15 years).  If the Participant, during the Open Enrollment Period, elected
a different method of payment on a subsequent Election Form with respect to
Compensation and Bonus deferred prior to the Effective Date, such form of
payment election superseded any prior payment elections made on an earlier
Election Form, provided such election had been in effect for twelve (12)
months.  Compensation and Bonus Deferrals made under the Plan prior to January
1, 2005, will be subject to the distribution provisions of Article V.

 

Four types of deferrals could be made under the Plan prior to January 1, 2005:

 

(a)                         Basic Deferral.  Each Eligible Person could elect to
defer a stated dollar amount, or designated full percentage, of Compensation to
the Plan up to a maximum percentage of seventy five percent (75%) (one hundred
percent (100%) for Directors) of the Eligible Person’s Compensation for the
applicable Plan Year until either (i) the Participant’s Termination of
Employment or (ii) a future year in which the Participant is still employed by
the Employer (or providing services as a member of the Board) and that is at
least two (2) calendar years after the end of the Plan Year in which the
Compensation would have otherwise been paid (i.e., as a Scheduled In-Service
Withdrawal).

 

The Employer did not make any Matching Contributions with respect to any Basic
Deferrals made to the Plan.

 

(b)                                 Bonus Deferral.  Each Eligible Person could
elect to defer a stated dollar amount, or designated full percentage, of his
Bonus to the Plan up to a maximum

 

12

--------------------------------------------------------------------------------


 

percentage of one hundred percent (100%) (ninety seven percent (97%) if a
Supplemental Deferral was elected pursuant to Section 4.1(c)) of the Employee’s
Bonus for the applicable Plan Year until either (i) the Eligible Person’s
Termination of Employment or (ii) a future year in which the Eligible Person is
still employed by the Employer (or providing services as a member of the Board)
and that is at least two (2) calendar years after the end of the Plan Year in
which the Bonus would have otherwise been paid (i.e., as a Scheduled In-Service
Withdrawal).

 

Bonus Deferrals generally were be made in the form of cash; provided, however,
that if the Company modified the Annual Incentive Plan to provide for the
payment of awards in Stock, Bonus Deferrals could have been made in the form of
Stock.  Any Bonus Deferrals made in the form of Stock would be converted to
Stock Units, based on the number of shares so deferred, credited to the Stock
Unit Account and distributed to the Participant at the time specified herein in
an equivalent number of whole shares of Stock as provided in Section 4.4(b).

 

The Employer did not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.

 

(c)                                  Supplemental Deferral.  Each Eligible
Person could elect to make Supplemental Deferrals to the Plan payable upon
Termination of Employment in accordance with the following provisions of this
Section 4.1(c).

 

(i)                                     Statutory Limits.  Each Eligible Person
who was also a participant in the 401(k) Plan could elect to automatically have
three percent (3%) of his Compensation deferred under the Plan when he reached
any of the following statutory limitations under the 401(k) Plan:  (A) the
limitation on Compensation under section 401(a)(17) of the Code, as such limit
is adjusted for cost of living increases, (B) the limitation imposed on elective
deferrals under section 402(g) of the Code, as such limit is adjusted for cost
of living increases, (C) the limitations on contributions and benefits under
section 415 of the Code, or (D) the limitations on contributions imposed by the
401(k) Plan administrator in order to satisfy the limitations on contributions
under sections 401(k) and 401(m) of the Code.  The ability to make Supplemental
Deferrals under this Section 4.1(c)(i) was not impacted by the Participant’s
eligibility to make “catch-up contributions” under the 401(k) Plan

 

The Employer made Matching Contributions with respect to Supplemental Deferrals
made to the Plan as provided in Section 4.2.

 

(ii)                                  Bonus.  Each Eligible Person who was also
a participant in the 401(k) Plan could elect to automatically have three percent
(3%) of his Bonus deferred under the Plan as a Supplemental Deferral whether or
not the Eligible Person has reached the statutory limitations under the 401(k)
Plan described in Section 4.1(c)(i).  This Supplemental Deferral was applied to
that portion of the Eligible Person’s Bonus in excess of that deferred as a
Bonus Deferral under Section 4.1(b).  For example, if the Eligible Person
elected to defer fifty percent (50%) of his Bonus under Section 4.1(b) and also
elected to make a Supplemental Deferral under this Section 4.1(c), fifty percent
(50%) of the Eligible Person’s Bonus was

 

13

--------------------------------------------------------------------------------


 

deferred under Section 4.1(b) and three percent (3%) of the Eligible Person’s
Bonus was deferred under this Section 4.1(c).

 

The Employer made Matching Contributions with respect to Supplemental Deferrals
made to the Plan as provided in Section 4.2.

 

(d)                                 Discretionary Deferral.  The PAC could
authorize an Eligible Person to defer prior to January 1, 2005 a stated dollar
amount, or designated full percentage, of Compensation to the Plan as a
Discretionary Deferral.  The PAC, in its sole and absolute discretion, could
limit the amount or percentage of Compensation an Eligible Person could defer to
the Plan as a Discretionary Deferral and could prohibit Scheduled In-Service
Withdrawals with respect to such Discretionary Deferral.  The Employer did not
make any Matching Contributions pursuant to Section 4.2(a) with respect to any
Discretionary Deferrals, but could have elected to make a Discretionary
Contribution to the Plan with respect to such Discretionary Deferrals in the
form of a discretionary matching contribution as described in Section 4.2(b).

 

4.2                               Company Contributions.

 

(a)                                 Matching Contribution.  The Employer made a
Matching Contribution to the Plan each Plan Year beginning before January 1,
2005 on behalf of each Participant who made a Supplemental Deferral to the Plan
for such Plan Year.  Such Matching Contribution equaled one hundred percent
(100%) of the Participant’s Supplemental Deferrals for such Plan Year.  Matching
Contributions and earnings and losses thereon are subject to the distribution
provisions of Article V.

 

(b)                                 Discretionary Contribution.  The Employer
could have elected to make a Discretionary Contribution to a Participant’s
Account for any Plan Year beginning before January 1, 2005 in such amount, and
at such time, as determined by the Compensation Committee.  Any such
Discretionary Contribution made by the Employer, plus earnings and losses
thereon, with respect to a Covered Person will not be paid until that
Participant’s employment with the Employer is terminated; provided, however,
that if such Participant has elected to receive a distribution of Account upon
the occurrence of a Change of Control and a Change of Control occurs, such
Participant will be entitled to receive such Change of Control distribution in
accordance with Section 5.9 of this Plan. In all other respects, Discretionary
Contributions will be subject to the distribution provisions of Article V.

 

4.3                               Accounting for Deferred Compensation.

 

(a)                                 Cash Account.  If a Participant made an
election to defer his Compensation and/or Bonus prior to January 1, 2005
pursuant to Section 4.1 and made a request for amounts deferred to be invested
pursuant to Section 4.4(a), the Company could have, in its sole and absolute
discretion, established and maintained a Cash Account for the Participant under
this Plan.  Each Cash Account will be adjusted at least quarterly to reflect the
Basic Deferrals, Bonus Deferrals, Supplemental Deferrals, Discretionary
Deferrals, Matching Contributions and Discretionary Contributions credited
thereto prior to January 1, 2005, earnings or losses credited thereon, and any
payment or withdrawal of such Basic Deferrals, Bonus Deferrals,

 

14

--------------------------------------------------------------------------------


 

Supplemental Deferrals, Discretionary Deferrals and, Matching Contributions and
Discretionary Contributions pursuant to Article V.  The amounts of Basic
Deferrals, Bonus Deferrals, Supplemental Deferrals, Discretionary Deferrals and
Matching Contributions made prior to January 1, 2005 were credited to the
Participant’s Cash Account within five (5) business days of the date on which
such Compensation and/or Bonus would have been paid to the Participant had the
Participant not elected to defer such amount pursuant to the terms and
provisions of the Plan.  Any Discretionary Contributions made prior to January
1, 2005 were credited to each Participant’s Cash Account at such times as
determined by the Compensation Committee.  In the sole and absolute discretion
of the Plan Administrator, additional Cash Accounts may be established for each
Participant to facilitate record-keeping convenience and accuracy.  Each such
Cash Account will be credited and adjusted as provided in this Plan.

 

(b)                                 Stock Unit Account.  If a Participant made
an election prior to January 1, 2005 to defer his Compensation and/or Bonus
pursuant to Section 4.1 and made a request for such deferrals to be deemed
invested in Stock Units pursuant to Section 4.4(b), the Plan Administrator could
have, in its sole and absolute discretion, established and maintained a Stock
Unit Account and credited the Participant’s Stock Unit Account with a number of
Stock Units determined by dividing an amount equal to the Basic Deferrals, Bonus
Deferrals, Supplemental Deferrals, and associated Matching Contributions and
Discretionary Deferrals made as of such date by the Fair Market Value of a share
of Stock on the date such Compensation and/or Bonus otherwise would have been
payable.  Such Stock Units were credited to the Participant’s Stock Unit Account
as soon as administratively practicable after the determination of the number of
Stock Units was made pursuant to the preceding sentence.

 

If the Participant was entitled to a Discretionary Contribution pursuant to
Section 4.2 and elected to have amounts credited to his Account to be deemed
invested in Stock Units pursuant to Section 4.5(b), the Plan Administrator could
have, in its sole discretion, established and maintained a Stock Unit Account
and credited the Participant’s Stock Unit Account with a number of Stock Units
determined by dividing an amount equal to the Discretionary Contribution made as
of such date by the Fair Market Value of a share of Stock on the date such
Discretionary Contribution would have otherwise been made.  Such Stock Units
were credited to the Participant’s Stock Unit Account as soon as
administratively practicable after the determination of the number of Stock
Units was made pursuant to the preceding sentence.

 

Bonus Deferrals made in Stock were credited to the Stock Unit Account as
provided in Section 4.1(b).

 

In the sole and absolute discretion of the Plan Administrator, additional Stock
Unit Accounts may be established for each Participant to facilitate
record-keeping convenience and accuracy.

 

(i)                                     The Stock Units credited to a
Participant’s Stock Unit Account or accounts will be used solely as a device for
determining the number of shares of Stock eventually to be distributed to the
Participant in accordance with this Plan.  The Stock Units will not be treated
as property of the

 

15

--------------------------------------------------------------------------------


 

Participant or as a trust fund of any kind.  No Participant will be entitled to
any voting or other stockholder rights with respect to Stock Units credited
under this Plan.

 

(ii)                                  If the outstanding shares of Stock are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Stock or other
securities, through merger, consolidation, spin-off, sale of all or
substantially all the assets of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, an
appropriate and proportionate adjustment in a manner consistent with section
409A of the Code will be made by the Compensation Committee in the number and
kind of Stock Units credited to a Participant’s Stock Unit Account or accounts.

 

(c)                                  Accounts Held in Trust.  Amounts credited
to Participants’ Accounts may be secured by one or more trusts, as provided in
Section 8.1, but will be subject to the claims of the general creditors of each
such Participant’s Employer.  Although the principal of such trust and any
earnings or losses thereon will be separate and apart from other funds of the
Employer and will be used for the purposes set forth therein, neither the
Participants nor their Beneficiaries will have any preferred claim on, or any
beneficial ownership in, any assets of the trust prior to the time such assets
are paid to the Participant or Beneficiaries as benefits and all rights created
under this Plan will be unsecured contractual rights of Plan Participants and
Beneficiaries against the Employer.  Any assets held in the trust with respect
to a Participant will be subject to the claims of the general creditors of that
Participant’s Employer under federal and state law in the event of insolvency. 
The assets of any trust established pursuant to this Plan will never inure to
the benefit of the Employer and the same will be held for the exclusive purpose
of providing benefits to that Employer’s Participants and their beneficiaries.

 

4.4                               Investment Crediting Rates.  At the time of
making a deferral election described in Section 4.1, the Participant requested
on an Election Form the type of investment crediting rate option with which the
Participant would like the Company, in its sole and absolute discretion, to
credit the Participant; namely, one of several investment crediting rate options
payable in cash or an investment crediting rate option based on the performance
of the price of the Company’s Stock and payable in the Company’s Stock.  Such
investment crediting rate election applied to all deferrals under the Plan,
except for Bonus Deferrals made in Stock which automatically were credited to
the Stock Unit Account as provided in Section 4.1(b) and Section 4.2.

 

(a)                                 Cash Investment Crediting Rate Options.  A
Participant may request on an Election Form the type of investment in which the
Participant would like Compensation and Bonus Deferrals made prior to January 1,
2005 to be deemed invested for purposes of determining the amount of earnings to
be credited or losses to be debited to his Cash Account.  The Participant will
specify his preference from among the following possible investment crediting
rate options:

 

16

--------------------------------------------------------------------------------


 

(i)            Prior to January 1, 2009, an annual rate of interest equal to one
percent (1%) below the prime rate of interest as quoted by Bloomberg, compounded
daily and effective on and after January 1, 2009, an annual rate of interest
equal to one hundred and twenty percent (120%) of the long-term applicable
federal rate, compounded daily; or

 

(ii)           One or more benchmark mutual funds.

 

A Participant may change, on a daily basis, the investment crediting rate
preference under this Section 4.4(a) applicable to his Account by filing an
election in such manner as will be determined by the PAC.  Notwithstanding any
request made by a Participant, the Company, in its sole and absolute discretion,
will determine the investment rate with which to credit amounts deferred by
Participants under this Plan, provided, however, that if the Company chooses an
investment crediting rate other than the investment crediting rate requested by
the Participant, such investment crediting rate cannot be less than (i) above.

 

This Section will not apply to certain Participants who participated in a prior
plan that was merged into this Plan and are in pay status and entitled to fixed
installment amounts based on the terms of the prior plan.

 

(b)                                 Stock Units.  A Participant could have
requested on an Election Form to have all or a portion of his Compensation and
Bonus Deferrals made prior to January 1, 2005 to be deemed invested in Stock
Units.  Any request to have Compensation and Bonus Deferrals to be deemed
invested in Stock Units is irrevocable and such amounts will be distributed in
an equivalent whole number of shares of Stock pursuant to the provisions of
Article V.  Any fractional share interests will be paid in cash with the last
distribution.

 

(c)                                  Deemed Election.  In his request(s)
pursuant to this Section 4.4, the Participant may request that all or any
portion of his Account (in whole percentage increments) be deemed invested in
one or more of the investment crediting rate preferences provided under the Plan
as communicated from time to time by the PAC.  Although a Participant may
express an investment crediting rate preference, the Company will not be bound
by such request.  If a Participant fails to set forth his investment crediting
rate preference under this Section 4.4, he will be deemed to have elected an
annual rate of interest equal to the rate of interest set forth in Section
4.4(a)(i) (i.e., prior to January 1, 2009 one percent (1%) below the prime rate
of interest as quoted by Bloomberg, compounded daily, or effective on and after
January 1, 2009, one hundred and twenty percent (120%) of the long-term
applicable federal rate, compounded daily).  The PAC will select from time to
time, in its sole and absolute discretion, the possible investment crediting
rate options to be offered under the Plan.

 

(d)                                 Employer Contributions.  Matching
Contributions to the Plan made by the Employer prior to January 1, 2005 and
allocated to a Participant’s Account will be credited with the same investment
crediting rate as the Participant’s associated Supplemental Deferrals for the
relevant Plan Year.  Discretionary Contributions, if any, made by the Employer
prior to January 1, 2005 and allocated to a Participant’s Account pursuant to
Section 4.2 will be credited with the investment crediting rate specified (or
deemed specified) by the Participant on his Election

 

17

--------------------------------------------------------------------------------


 

Form for the relevant Plan Year with respect to the Participant’s Basic
Deferrals and Bonus Deferrals.

 

Matching Contributions to the Plan made by the Employer prior to January 1, 2005
and allocated to a Participant’s Account will be credited with the same
investment crediting rate as the Participant’s associated Supplemental Deferrals
for the relevant Plan Year.  Discretionary Contributions, if any, made by the
Employer prior to January 1, 2005 and allocated to a Participant’s Account will
be credited with the investment crediting rate specified (or deemed specified)
by such Participant on his Election Form for the relevant Plan Year with respect
to the Participant’s Basic Deferrals and Bonus Deferrals.

 

A Participant will retain the right to change the investment crediting rate
applicable to Account as provided in this Section 4.4.

 

(e)           Transferred Accounts.  The Company transferred amounts deferred or
contributed to the Plan during the 2005 Plan Year to the 2006 DCP and each
Participant was permitted to express an investment crediting rate preference
with respect to such transferred amounts.

 

End of Article IV

 

18

--------------------------------------------------------------------------------


 

ARTICLE V

DISTRIBUTION OF BENEFITS

 

5.1                               General Rules.  A Participant may elect to
receive payment of Basic Deferrals and Bonus Deferrals, and earnings or losses
thereon, credited to his Account, at any of the following times:

 

(a)                                 As soon as practicable after the
Participant’s Termination of Employment, retirement, Disability or death;

 

(b)                                 In the first January following, or in the
second January following, but not later than the second January following, the
Participant’s Termination of Employment, retirement, Disability or death; or

 

(c)                                  At a specified future date while still in
the employ of the Employer.

 

Generally, Supplemental Deferrals, Discretionary Deferrals and Employer
contributions made prior to January 1, 2005, and earnings or losses thereon, are
distributable only upon a Participant’s Termination of Employment, retirement,
Disability or death.

 

All distributions from the Participant’s Account will be taxable as ordinary
income when received and subject to appropriate withholding of income taxes.  In
the case of distributions in Stock, the appropriate number of shares of Stock
may be sold to satisfy such withholding obligations pursuant to administrative
procedures adopted by the Plan Administrator.

 

5.2                               Distributions Resulting from Termination.  In
the case of a Participant who incurs a Termination of Employment, and has an
Account balance of one hundred thousand dollars ($100,000) or less, as
determined by the Plan Administrator pursuant to administrative procedures, such
Participant will be paid the balance in his Account in a lump sum in accordance
with Section 5.1.  Such lump sum will be made in cash or in Stock or in a
combination thereof depending on the Participant’s investment crediting rates as
provided in Section 4.4(b).

 

A Participant who has an Account balance in excess of one hundred thousand
dollars ($100,000) may elect to receive a distribution in the form of either a
lump sum, as described in the preceding paragraph, or in substantially equal
installments over a period of not less than one (1) nor more than fifteen (15)
years.  Installment distributions may be made in cash or in Stock or in a
combination thereof depending on the Participant’s investment crediting rates as
provided in Section 4.4(b).  To the extent that installments will be made solely
in cash, such installments will be made on a monthly basis.  Installments of
Stock or installments of cash and Stock will be made on an annual basis.

 

Such Participant’s Election Form that has been in effect for at least twelve
(12) months and made during a Special Enrollment Period or an Open Enrollment
Period, as applicable, will govern the form of distribution.  In the event a
Participant elects installments, such installment payments will begin in
accordance with Section 5.1(a) or 5.1(b).  All amounts held for a Participant’s
or Beneficiary’s benefit will be revalued annually based on procedures
established by the Plan Administrator if paid in installments.  This preceding
sentence will not apply to certain Participants who

 

19

--------------------------------------------------------------------------------


 

participated in a prior plan that was merged into this Plan and are in pay
status and entitled to fixed installment amounts based on the terms of the prior
plan.

 

A Participant who is currently receiving installment distributions of his
Account may elect to accelerate the distribution of such Account, subject to the
following conditions:

 

(a)                                 The Participant may request to accelerate
the distribution of his Account in the form of either (i) a lump sum or (ii) a
shorter period of installments that will be paid or commence to be paid, as
applicable, on a future date that is no earlier than the first day of the
thirteenth (13th) month following the Plan Administrator’s receipt of the
Participant’s acceleration request; or

 

(b)                                 The Participant may request an immediate
lump sum distribution of his Account at any time provided that such distribution
will be subject to a penalty equal to ten percent (10%) of the lump sum
distribution.

 

5.3                               Scheduled In-Service Withdrawals.  In the case
of a Participant who, while still in the employ of the Employer, has elected a
Scheduled Withdrawal Date for distribution of his Basic Deferrals and Bonus
Deferrals made prior to January 1, 2005, and earnings or losses thereon, such
Participant will receive a lump sum payment that must occur at least two
(2) calendar years after the end of the Plan Year in which the Basic and Bonus
Deferrals occurred.  A Participant may extend the Scheduled Withdrawal Date with
respect to Basic Deferrals and Bonus Deferrals made prior to January 1, 2005,
for any Plan Year, provided (i) such extension occurs at least one (1) year
before the Scheduled Withdrawal Date, (ii) such extension is for a period of not
less than two (2) years from the Scheduled Withdrawal Date, (iii) the
Participant may not extend the Scheduled Withdrawal Date more than two
(2) times, and (iv) any such extension will be effective only if consented to by
the PAC.  All such lump sum distributions will be paid in the January of the
year specified on the election form.

 

If a Participant retires, incurs a Termination of Employment, incurs a
Disability or dies prior to any Scheduled Withdrawal Date, the Scheduled
In-Service Withdrawal will be disregarded and waived and the Participant’s
Account balance will be distributed after the Participant’s retirement, death,
Disability or Termination of Employment in the same form of distribution elected
with respect to retirement, death, Disability or Termination of Employment.

 

5.4                               Non-Scheduled Withdrawals.  A Participant
(regardless of whether an active Employee Participant, an inactive Employee
Participant or a terminated Employee Participant) will be permitted to elect a
Non-Scheduled Withdrawal from his Account, subject to the following
restrictions:

 

(a)                                 The election to take a Non-Scheduled
Withdrawal will be made by filing a form provided by the Plan Administrator or
its designee prior to the end of any calendar month.

 

(b)                                 The amount of the Non-Scheduled Withdrawal
will in all cases not exceed ninety percent (90%) of the gross amount of the
Participant’s Account balance.

 

20

--------------------------------------------------------------------------------


 

(c)                                  The amount described in subsection
(b) above will be paid in a lump sum as soon as practicable after the end of the
month in which the Non-Scheduled Withdrawal election is made.

 

(d)                                 If a Participant receives a Non-Scheduled
Withdrawal from his Account, the Participant will permanently forfeit an amount
equal to ten percent (10%) of the gross amount of the Non-Scheduled Withdrawal
and the Employer will have no obligation to the Participant or his Beneficiary
with respect to such forfeited amount.

 

(e)                                  If a Participant receives a Non-Scheduled
Withdrawal of any part of his Account, the Participant will be ineligible to
participate in the Plan for the next following Plan Year.

 

The Plan Administrator will be responsible for reviewing all requests for
Non-Scheduled Withdrawals and will have the sole and absolute authority and
discretion to approve or deny such requests in accordance with the terms of the
Plan.

 

5.5                               Financial Necessity Distributions.

 

(a)                                 Unforeseeable Emergency

 

Upon application by the Participant, the Plan Administrator, in its sole and
absolute discretion, may direct payment of all or a portion of the Basic
Deferrals, Bonus Deferrals and/or Discretionary Deferrals credited to the
Account of a Participant prior to his Termination of Employment in the event of
an Unforeseeable Emergency.  Any such application will set forth the
circumstances constituting such Unforeseeable Emergency.  A Participant who
receives an Unforeseeable Emergency distribution pursuant to this
Section 5.5(a) will be precluded from making deferrals to the 2006 DCP for the
reminder of the Plan Year in which such distribution is made and the following
Plan Year.

 

In addition to the deferrals specified in this Section 5.5(a), upon application
by the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Supplemental Deferrals credited to
the Account of the Participant prior to his Termination of Employment in the
event of an Unforeseeable Emergency.  Such application and payment will be
subject to the same conditions and limitations as a request for any other
payment of deferrals under this Section 5.5.

 

(b)                                 Foreseeable Emergency

 

Upon application by the Participant, the Plan Administrator, in its sole and
absolute discretion, may direct payment of all or a portion of the Basic
Deferrals, Bonus Deferrals and/or Discretionary Deferrals credited to the
Account of a Participant prior to his Termination of Employment in the event of
a Foreseeable Emergency.  Any such application will set forth the circumstances
constituting such Foreseeable Emergency.  A Participant who receives a
Foreseeable Emergency distribution pursuant to this Section 5.5(b) will be
ineligible to participate in the 2006 DCP for the next following Plan Year.

 

21

--------------------------------------------------------------------------------


 

(c)                                  General Rules Regarding Financial Necessity
Distributions

 

The Plan Administrator may not direct payment of any Basic Deferrals, Bonus
Deferrals, Supplemental Deferrals, and/or Discretionary Deferrals credited to
the Account of a Participant to the extent that such an Emergency is or may be
relieved (i) by reimbursement or compensation by insurance or otherwise, or
(ii) by cessation of Basic Deferrals, Bonus Deferrals and/or Discretionary
Deferrals under the 2006 DCP for the next following Plan Year.  In the event
that the Plan Administrator, in its sole and absolute discretion, determines
that such Emergency may be alleviated by such cessation of deferrals under the
2006 DCP for the next following Plan Year, the Plan Administrator will deny such
financial necessity distribution and preclude the Participant from making Basic
Deferrals, Bonus Deferrals, RSU Deferrals and/or Discretionary Deferral
elections for the following Plan Year.  Conversely, if the Plan Administrator,
in its sole and absolute discretion, determines that such Emergency may not be
alleviated by such cessation of Basic Deferrals, Bonus Deferrals, RSU Deferrals
and/or Discretionary Deferrals, it may approve such financial necessity
distribution.  Any distribution from the Participant’s Account under the Plan
due to Emergency will be permitted only to the extent necessary to satisfy such
Emergency, in the sole and absolute discretion of the Plan Administrator, both
with respect to the determination as to whether an Emergency exists and also
with respect to determination of the amount distributable.

 

5.6                               Elective Distributions.  A Participant may
elect to receive a distribution of amounts credited to his Account upon a
determination by the Internal Revenue Service or a state taxing authority of
competent jurisdiction that amounts credited to such Account are subject to
inclusion in the gross income of such Participant or Beneficiary for federal or
state income tax purposes.  Neither the PAC nor the Plan Administrator will have
any obligation to determine whether any such determination is or has been made
with respect to any Participant and will assume that no such determination has
been made until advised by the Participant, in writing, that such determination
has been made and that either such determination is final and binding, or that
obtaining judicial review of such determination is not reasonably likely to
result in a reversal of such determination or is economically prohibitive.

 

5.7                               Death of a Participant.  If a Participant dies
while employed by the Employer, the Participant’s Account balance will be paid
to the Participant’s Beneficiary in the manner elected by the Participant.

 

In the event a terminated Participant dies while receiving installment payments
from his Account, the remaining installments will be paid to the Participant’s
Beneficiary as such payments become due in accordance with Section 5.1.

 

In the event a terminated Participant dies before receiving a lump sum payment
of his Account or before he begins receiving installment payments from such
Account, the lump sum payment or installment payments will be paid to the
Participant’s Beneficiary as such payments become due in accordance with
Section 5.1.

 

5.8                               Disability of a Participant.  In the event of
the Disability of the Participant, the Participant will be entitled to a
distribution of the Participant’s Account balance in the

 

22

--------------------------------------------------------------------------------


 

manner elected in advance by the Participant and, if applicable, in accordance
with Section 5.2.

 

5.9                               Change of Control.  A Participant may, during
a Special Enrollment Period or an Open Enrollment Period, as applicable, file an
Election Form in which the Participant elects to receive a lump sum distribution
of his Account balance in the event that a Change of Control, as defined in
Section 2.1(k), occurs.  The Participant’s election with respect to a
distribution of his Account in the event of a Change of Control must have been
in effect for twelve (12) months prior to the time of the Change of Control.  If
elected, payment will be made as soon as practicable, but in any event not more
than six (6) months, after the occurrence of a Change of Control.

 

The calculation and administration of any liability that may arise out of the
“golden parachute” provisions of Sections 280G and 4999 of the Code shall be
addressed as set forth in the ESP.

 

If a Participant has elected to receive a lump sum distribution of his Account
balance in the event of a Change of Control, a portion of which distribution is
characterized as a parachute payment, and such portion, when added to the
present value of all other parachute payments to be received as a result of a
Change of Control, exceeds an amount equal to two hundred ninety-nine percent
(299%) of the Participant’s base amount, then the Participant may, within the
thirty (30) day period following the Change in Control, elect (a) to revoke the
election made pursuant to this Section 5.9, or (b) to receive in a lump sum
distribution that portion of his Account balance which does not result in a
parachute payment with the remainder being distributed in accordance with the
Participant’s election under Section 5.1.

 

5.10                        Withholding.  Any taxes or other legally required
withholdings from Compensation and Bonus deferrals made prior to the Effective
Date and/or payments to Participants or Beneficiaries of their Account under the
Plan will be deducted and withheld by the Employer, benefit provider or funding
agent as required pursuant to applicable law. To the extent amounts are payable
from a Participant’s Account in Stock, the appropriate number of shares of Stock
may be withheld to satisfy such withholding obligation.  A Participant or
Beneficiary will be provided with a tax withholding election form for purposes
of federal and state tax withholding, if applicable.

 

5.11                        Suspension of Benefits.  If a Participant terminates
service and begins receiving installment distributions from his Account and such
Participant is reemployed by the Employer, then such Participant’s installment
distributions will be suspended during the period of his reemployment.  Upon the
Participant’s subsequent termination of service, such installment distributions
will recommence in the same form as they were being paid before the
reemployment.

 

End of Article V

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI
PAYMENT LIMITATIONS

 

6.1                               Spousal Claims.  In the event that an
Alternate Payee is entitled to all or a portion of a Participant’s Account
pursuant to the terms of a DRO, such Alternate Payee will have the following
distribution rights with respect to such Participant’s Account to the extent set
forth pursuant to the terms of the DRO:

 

(a)                                 payment of benefit in a lump sum, in cash or
Stock, based on the Participant’s investment crediting rates under the Plan as
provided in Section 4.4 and the terms of the DRO, as soon as practicable
following the acceptance of the DRO by the Plan Administrator;

 

(b)                                 payment of benefit in a lump sum in cash or
Stock, based on the Participant’s investment crediting rates under the Plan as
provided in Section 4.4 and the terms of the DRO, in the first
January following, or in the second January following, but not later than the
second January following, the acceptance of the DRO by the Plan Administrator;

 

(c)                                  payment of benefit in substantially equal
installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.4 and the terms of the
DRO, over a period of not less than one nor more than fifteen (15) years from
the date the DRO is accepted by the Plan Administrator, but only if the
Alternate Payee has an Account balance in excess of one hundred thousand dollars
($100,000); and

 

(d)                                 payment of benefit in substantially equal
installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.4 and the terms of the
DRO, over a period of not less than one nor more than fifteen (15) years
beginning the first January following, or the second January following, the date
the DRO is accepted by the Plan Administrator, but only if the Alternate Payee
has an Account balance in excess of one hundred thousand dollars ($100,000).

 

To the extent that installments will be made solely in cash, such installments
will be made on a monthly basis.  Installments of Stock or installments of cash
and Stock will be made on an annual basis.

 

An Alternate Payee who desires to elect any of the distributions described in
subsections (b), (c) or (d) above, must complete and deliver to the Plan
Administrator all required forms and make such election within thirty (30) days
from the date the Alternate Payee is notified that the DRO has been accepted. 
Any Alternate Payee who does not complete and deliver to the Plan Administrator
all required forms and/or whose DRO does not provide for any of the
distributions described in subsections (b), (c) or (d) above will receive his
portion of the Participant’s Account awarded to him under the DRO in a lump sum
according to subsection (a) above.

 

6.2                               Legal Disability.  If a person entitled to any
payment under this Plan is, in the sole judgment of the Plan Administrator,
under a legal disability, or otherwise is unable to apply such payment to his
own interest and advantage, the Plan Administrator, in the

 

24

--------------------------------------------------------------------------------


 

exercise of its discretion, may direct the Employer or payor of the benefit to
make any such payment in any one or more of the following ways:

 

(a)                                 Directly to such person;

 

(b)                                 To his legal guardian or conservator; or

 

(c)                                  To his spouse or to any person charged with
the duty of his support, to be expended for his benefit and/or that of his
dependents.

 

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

6.3                               Assignment.  Except as provided in
Section 6.1, no Participant or Beneficiary will have any right to assign,
pledge, transfer, convey, hypothecate, anticipate or in any way create a lien on
any amounts payable under this Plan.  No amounts payable under this Plan will be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or involuntary act, or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
their Beneficiaries.

 

End of Article VI

 

25

--------------------------------------------------------------------------------


 

ARTICLE VII

FUNDING

 

7.1                               (a)                                 Funding. 
Benefits under this Plan will be funded solely by the Employer.  Benefits under
this Plan will constitute an unfunded general obligation of the Employer, but
the Employer may create reserves, funds and/or provide for amounts to be held in
trust to fund such benefits on its behalf.  Payment of benefits may be made by
the Employer, any trust established by the Employer or through a service or
benefit provider to the Employer or such trust.

 

(b)                                 Rabbi Trust.  Upon a Change of Control, the
following shall occur:

 

(i)                                     the Trust shall become (or continue to
be) irrevocable;

 

(ii)                                  for three (3) years following a Change of
Control, the Trustee can only be removed as set forth in the Trust;

 

(iii)                               if the Trustee is removed or resigns within
three (3) years following a Change of Control, the Trustee shall select a
successor Trustee, as set forth in the Trust;

 

(iv)                              for three (3) years following a Change of
Control, the Company shall be responsible for directly paying all Trustee fees
and expenses, together with all fees and expenses incurred under Article 8
relating to the PAC, Plan Administrator, and Plan administrative expenses; and

 

(v)                                 the Trust Agreement may be amended only as
set forth in the Trust (with the Trustee’s consent); provided, however, that no
such amendment shall (A) change the irrevocable nature of the Trust;
(B) adversely affect a Participant’s rights to benefits without the consent of
the Participant; (C) impair the rights of the Company’s creditors under the
Trust; or (D) cause the Trust to fail to be a “grantor trust” pursuant to Code
Sections 671 — 679.

 

7.2                               Creditor Status.  Participants and their
Beneficiaries will be general unsecured creditors of their respective Employer
with respect to the payment of any benefit under this Plan, unless such benefits
are provided under a contract of insurance or an annuity contract that has been
delivered to Participants, in which case Participants and their Beneficiaries
will look to the insurance carrier or annuity provider for payment, and not to
the Employer.  The Employer’s obligation for such benefit will be discharged by
the purchase and delivery of such annuity or insurance contract.

 

End of Article VII

 

26

--------------------------------------------------------------------------------


 

ARTICLE VIII

ADMINISTRATION

 

8.1                               The PAC.  The overall administration of the
Plan will be the responsibility of the PAC.

 

8.2                               Powers of PAC.  The PAC will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan.  In order to effectuate the purposes of the Plan, the PAC will have the
following powers and duties:

 

(a)                                 To appoint the Plan Administrator;

 

(b)                                 To review and render decisions respecting a
denial of a claim for benefits under the Plan;

 

(c)                                  To construe the Plan and to make equitable
adjustments for any mistakes or errors made in the administration of the Plan;
and

 

(d)                                 To determine and resolve, in its sole and
absolute discretion, all questions relating to the administration of the Plan
and the trust established to secure the assets of the Plan (i) when differences
of opinion arise between the Company, an Affiliate, the Plan Administrator, the
Trustee, a Participant, or any of them, and (ii) whenever it is deemed advisable
to determine such questions in order to promote the uniform and
nondiscriminatory administration of the Plan for the greatest benefit of all
parties concerned.

 

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

 

8.3                               Appointment of Plan Administrator.  The PAC
will appoint the Plan Administrator, who will have the responsibility and duty
to administer the Plan on a daily basis.  The PAC may remove the Plan
Administrator with or without cause at any time.  The Plan Administrator may
resign upon written notice to the PAC.

 

8.4                               Duties of Plan Administrator.  The Plan
Administrator will have sole and absolute discretion regarding the exercise of
its powers and duties under this Plan.  The Plan Administrator will have the
following powers and duties:

 

(a)                                 To direct the administration of the Plan in
accordance with the provisions herein set forth;

 

(b)                                 To adopt rules of procedure and regulations
necessary for the administration of the Plan, provided such rules are not
inconsistent with the terms of the Plan;

 

(c)                                  To determine all questions with regard to
rights of Employees, Participants, and Beneficiaries under the Plan including,
but not limited to, questions involving eligibility of an Employee to
participate in the Plan and the value of a Participant’s Accounts;

 

(d)                                 To enforce the terms of the Plan and any
rules and regulations adopted by the PAC;

 

27

--------------------------------------------------------------------------------


 

(e)                                  To review and render decisions respecting a
claim for a benefit under the Plan;

 

(f)                                   To furnish the Employer with information
that the Employer may require for tax or other purposes;

 

(g)                                  To engage the service of counsel (who may,
if appropriate, be counsel for the Employer), actuaries, and agents whom it may
deem advisable to assist it with the performance of its duties;

 

(h)                                 To prescribe procedures to be followed by
Participants in obtaining benefits;

 

(i)                                     To receive from the Employer and from
Participants such information as is necessary for the proper administration of
the Plan;

 

(j)                                    To establish and maintain, or cause to be
maintained, the individual Accounts described in Section 4.3;

 

(k)                                 To create and maintain such records and
forms as are required for the efficient administration of the Plan;

 

(l)                                     To make all determinations and
computations concerning the benefits, credits and debits to which any
Participant, or other Beneficiary, is entitled under the Plan;

 

(m)                             To give the Trustee of the trust established to
serve as a source of funds under the Plan specific directions in writing with
respect to:

 

(i)                                     making distribution payments, giving the
names of the payees, specifying the amounts to be paid and the time or times
when payments will be made; and

 

(ii)                                  making any other payments which the
Trustee is not by the terms of the trust agreement authorized to make without a
direction in writing by the Plan Administrator;

 

(n)                                 To comply with all applicable lawful
reporting and disclosure requirements of the Act;

 

(o)                                 To comply (or transfer responsibility for
compliance to the Trustee) with all applicable federal income tax withholding
requirements for benefit distributions; and

 

(p)                                 To construe the Plan, in its sole and
absolute discretion, and make equitable adjustments for any errors made in the
administration of the Plan.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

 

28

--------------------------------------------------------------------------------


 

8.5                               Indemnification of PAC and Plan
Administrator.  To the extent not covered by insurance, or if there is a failure
to provide full insurance coverage for any reason, and to the extent permissible
under corporate by-laws and other applicable laws and regulations, the Employer
agrees to hold harmless and indemnify the PAC and Plan Administrator against any
and all claims and causes of action by or on behalf of any and all parties
whomsoever, and all losses therefrom, including, without limitation, costs of
defense and reasonable attorneys’ fees, based upon or arising out of any act or
omission relating to or in connection with the Plan other than losses resulting
from the PAC’s, or any such person’s commission of fraud or willful misconduct.

 

8.6                               Claims for Benefits.

 

(a)                                 Initial Claim.  In the event that an
Employee, Eligible Person, Participant or his Beneficiary claims to be eligible
for benefits, or claims any rights under this Plan, such claimant must complete
and submit such claim forms and supporting documentation as will be required by
the Plan Administrator, in its sole and absolute discretion.  Likewise, any
Participant or Beneficiary who feels unfairly treated as a result of the
administration of the Plan, must file a written claim, setting forth the basis
of the claim, with the Plan Administrator.  In connection with the determination
of a claim, or in connection with review of a denied claim, the claimant may
examine this Plan, and any other pertinent documents generally available to
Participants that are specifically related to the claim.

 

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator.  Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary.  If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan’s claim review procedure
and the time limits applicable to such procedure, including the claimant’s right
to arbitration following an adverse benefit determination on review as provided
below.  All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

(b)                                 Request for Review.  Within ninety (90) days
after receiving written notice of the Plan Administrator’s disposition of the
claim, the claimant may file with the PAC a written request for review of his
claim.  In connection with the request for review, the claimant will be entitled
to be represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim. 
If the claimant does not file a written request for review within ninety (90)
days after receiving written notice of the Plan Administrator’s disposition of
the claim, the claimant will be deemed to have accepted the Plan Administrator’s
written disposition, unless the claimant was physically or mentally
incapacitated so as to be unable to request review within the ninety (90)-day
period.

 

(c)                                  Decision on Review.  After receipt by the
PAC of a written application for review of his claim, the PAC will review the
claim taking into account all comments,

 

29

--------------------------------------------------------------------------------


 

documents, records and other information submitted by the claimant regarding the
claim without regard to whether such information was considered in the initial
benefit determination.  The PAC will notify the claimant of its decision by
delivery or by certified or registered mail to his last known address.  A
decision on review of the claim will be made by the PAC at its next meeting
following receipt of the written request for review.  If no meeting of the PAC
is scheduled within forty-five (45) days of receipt of the written request for
review, then the PAC will hold a special meeting to review such written request
for review within such forty-five (45)-day period.  If special circumstances
require an extension of the forty-five (45)-day period, the PAC will so notify
the claimant and a decision will be rendered within ninety (90) days of receipt
of the request for review.  In any event, if a claim is not determined by the
PAC within ninety (90) days of receipt of written submission for review, it will
be deemed to be denied.

 

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made.  The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based.  Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal.  The decision of the PAC will be final and conclusive.

 

8.7                               Arbitration.  In the event the claims review
procedure described in Section 9.6 of the Plan does not result in an outcome
thought by the claimant to be in accordance with the Plan document, he may
appeal to a third party neutral arbitrator.  The claimant must appeal to an
arbitrator within sixty (60) days after receiving the PAC’s denial or deemed
denial of his request for review and before bringing suit in court.  The
arbitration will be conducted pursuant to the American Arbitration Association
(“AAA”) Rules on Employee Benefit Claims.

 

The arbitrator will be mutually selected by the Participant and the PAC from a
list of arbitrators who are experienced in nonqualified deferred compensation
plan benefit matters that is provided by the AAA.  If the parties are unable to
agree on the selection of an arbitrator within ten (10) days of receiving the
list from the AAA, the AAA will appoint an arbitrator.  The arbitrator’s review
will be limited to interpretation of the Plan document in the context of the
particular facts involved.  The claimant, the PAC and the Employer agree to
accept the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless found by a court of competent jurisdiction, in a final judgment
that is no longer subject to review or appeal, to be arbitrary and capricious. 
The claimant, PAC and the Company agree that the venue for the arbitration will
be in Dallas, Texas.  The costs of arbitration will be paid by the Employer; the
costs of legal representation for the claimant or witness costs for the claimant
will be borne by the claimant; provided, that, as part of his award, the
Arbitrator may require the Employer to reimburse the claimant for all or a
portion of such amounts.

 

30

--------------------------------------------------------------------------------


 

The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admission and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre hearing conferences
as may be needed.  The Company, PAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law.  Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Company
and the claimant or will be resolved by the arbitrator.  All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Company and the claimant and the
arbitrator will adopt procedures to protect such rights.  With respect to any
dispute, the Company, PAC and the claimant agree that all discovery activities
will b expressly limited to matters directly relevant to the dispute and the
arbitrator will be required to fully enforce this requirement.

 

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan.  Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan.  Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

 

8.8                               Receipt and Release of Necessary Information. 
In implementing the terms of this Plan, the PAC and Plan Administrator, as
applicable, may, without the consent of or notice to any person, release to or
obtain from any other insuring entity or other organization or person any
information, with respect to any person, which the PAC or Plan Administrator
deems to be necessary for such purposes.  Any Participant or Beneficiary
claiming benefits under this Plan will furnish to the PAC or Plan Administrator,
as applicable, such information as may be necessary to determine eligibility for
and amount of benefit, as a condition of claiming and receiving such benefit.

 

8.9                               Overpayment and Underpayment of Benefits.  The
Plan Administrator may adopt, in its sole and absolute discretion, whatever
rules, procedures and accounting practices are appropriate in providing for the
collection of any overpayment of benefits.  If a Participant or Beneficiary
receives an underpayment of benefits, the Plan Administrator will direct that
payment be made as soon as practicable to make up for the underpayment.  If an
overpayment is made to a Participant or Beneficiary, for whatever reason, the
Plan Administrator may, in its sole and absolute discretion, withhold payment of
any further benefits under the Plan until the overpayment has been collected or
may require repayment of benefits paid under this Plan without regard to further
benefits to which the Participant or Beneficiary may be entitled.

 

8.10                        Change of Control.  Upon a Change of Control and for
the following three (3) years thereafter, if any arbitration arises relating to
an event occurring or a claim made within three (3) years of a Change of
Control, (i) the arbitrator shall not decide the claim based on an abuse of
discretion principle or give the previous PAC decision any special deference,
but rather shall determine the claim de novo based on its own independent
reading of the Plan; and (ii) the Company shall pay the Participant’s reasonable
legal and other related fees and expenses by applying Section 3.1(f) of the ESP
(except that if the Participant is not entitled to severance benefits under the
ESP on account of the Termination of Employment that entitles the Participant to
receive benefits under this

 

31

--------------------------------------------------------------------------------


 

Plan, the reference to the “shorter of the Severance Period or the Reimbursement
Period” in the ESP shall be changed to the “Reimbursement Period” only).

 

End of Article VIII

 

32

--------------------------------------------------------------------------------


 

ARTICLE IX

OTHER BENEFIT PLANS OF THE COMPANY

 

9.1                               Other Plans.  Nothing contained in this Plan
will prevent a Participant prior to his death, or a Participant’s spouse or
other Beneficiary after such Participant’s death, from receiving, in addition to
any payments provided for under this Plan, any payments provided for under any
other plan or benefit program of the Employer, or which would otherwise be
payable or distributable to him, his surviving spouse or Beneficiary under any
plan or policy of the Employer or otherwise.  Nothing in this Plan will be
construed as preventing the Company or any of its Affiliates from establishing
any other or different plans providing for current or deferred compensation for
employees and/or Directors.  Unless otherwise specifically provided in any plan
of the Company intended to “qualify” under section 401 of the Code, Compensation
and Bonus Deferrals made under this Plan will constitute earnings or
compensation for purposes of determining contributions or benefits under such
qualified plan.

 

End of Article IX

 

33

--------------------------------------------------------------------------------


 

ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

 

10.1                        Continuation.  The Company intends to continue this
Plan indefinitely, but nevertheless assumes no contractual obligation beyond the
promise to pay the benefits described in this Plan.

 

10.2                        Amendment of Plan. The Company, through an action of
the Compensation Committee, reserves the right in its sole and absolute
discretion to amend this Plan in any respect at any time, except that upon or
during the two (2) year period after any Change of Control of the Company, (a)
Plan benefits cannot be reduced, (b) Arts. 8 and 10 and Plan Section 7.1(b)
cannot be changed, and (c) (except as provided in Section 10.3) no prospective
amendment that adversely affects the rights or obligations of a Participant may
be made unless the affected Participant receives at least one (1) year’s advance
written notice of such amendment.

 

Moreover, no amendment may ever be made that retroactively reduces or diminishes
the rights of any Participant to the benefits described herein that have been
accrued or earned through the date of such amendment, even if a Termination of
Employment has not yet occurred with respect to such Participant.

 

In addition to the Compensation Committee, the PAC has the right to make
non-material amendments to the Plan to comply with changes in the law or to
facilitate Plan administration; provided, however, that each such proposed
non-material amendment must be discussed with the Chairperson of the
Compensation Committee in order to determine whether such change would
constitute a material amendment to the Plan.

 

The provisions of this Section 10.2 shall not restrict the right of the Company
to terminate this Plan under Section 10.3 below or the termination of an
Affiliate’s participation under Section 10.4 below.

 

10.3                        Termination of Plan.  The Company, through an action
of the Compensation Committee, may terminate or suspend this Plan in whole or in
part at any time, provided that no such termination or suspension will deprive a
Participant, or person claiming benefits under this Plan through a Participant,
of any amount credited to his Accounts under this Plan up to the date of
suspension or termination, except as required by applicable law and pursuant to
the valuation of such Accounts pursuant to Section 4.4.  Notwithstanding any
provision of this Plan to the contrary, upon the complete termination of the
Plan, the Compensation Committee, in its sole and absolute discretion, may
direct that the Plan Administrator treat each Participant as having incurred a
Termination of Employment and to commence the distribution of each such
Participant’s Account to him or his Beneficiary, as applicable, in the form
elected (or deemed elected) by such Participant pursuant to Section 5.1.

 

10.4                        Termination of Affiliate’s Participation.  An
Affiliate may terminate its participation in the Plan at any time by an action
of its governing body and providing written notice to the Company.  Likewise,
the Company may terminate an Affiliate’s participation in the Plan at any time
by an action of the Compensation Committee and providing written notice to the
Affiliate.  The effective date of any such termination will be the later of the
date specified in the notice of the termination of participation or the date on
which the PAC can administratively implement such termination.  In the event
that an Affiliate’s

 

34

--------------------------------------------------------------------------------


 

participation in the Plan is terminated, each Participant employed by such
Affiliate will continue to participate in the Plan as an inactive Participant
and will be entitled to a distribution of his entire Account or a portion
thereof upon the earlier of his Scheduled Withdrawal Date, if any, or his
Termination of Employment, in the form elected (or deemed elected) by such
Participant pursuant to Section 5.1.

 

End of Article X

 

35

--------------------------------------------------------------------------------


 

ARTICLE XI

MISCELLANEOUS

 

11.1                        No Reduction of Employer Rights.  Nothing contained
in this Plan will be construed as a contract of employment between the Employer
and an Employee, or as a right of any Employee to continue in the employment of
the Employer, or as a limitation of the right of the Employer to discharge any
of its Employees, with or without cause or as a right of any Director to be
renominated to serve as a Director.

 

11.2                        Provisions Binding.  All of the provisions of this
Plan will be binding upon all persons who will be entitled to any benefit
hereunder, their heirs and personal representatives.

 

End of Article XI

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Ninth Amended and Restated Tenet 2001 Deferred
Compensation Plan has been executed on this 19th day of September, 2012,
effective as of May 9, 2012, except as specifically provided otherwise herein.

 

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Paul Slavin

 

 

Paul Slavin, Vice President, Executive and
Corporate Human Resources Services

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A(1)

 

LIMITS ON ELIGIBILITY AND PARTICIPATION

 

Section 3.1 of the Tenet 2001 Deferred Compensation Plan (the “Plan”) provides
the Pension Administration Committee (“PAC”) with the authority to limit the
classification of employees of Tenet Healthcare Corporation or its participating
affiliates (collectively the “Employer”) eligible to participate in the Plan at
any time and states that any such limitation will be set forth in this Exhibit
A.

 

--------------------------------------------------------------------------------

(1) This Exhibit A may be updated from time to time without the need for a
formal amendment to the DCP.

 

A-1

--------------------------------------------------------------------------------